             Case 3:19-cv-05106-RBL Document 78 Filed 03/10/20 Page 1 of 3




 1

 2

 3

 4

 5

 6                                                               The Honorable Ronald B. Leighton
 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9      DANIEL MITCHELL, et al.,                              NO. 3:19-cv-5106
10                                   Plaintiffs,              DECLARATION OF
                                                              ZACHARY PEKELIS JONES IN
11               v.                                           SUPPORT OF DEFENDANT
                                                              BERNTSEN’S MOTION TO
12      CHARLES ATKINS, in his official                       EXCLUDE EXPERT
        capacity as the Sheriff of Clark County, et           TESTIMONY OF
13      al.,                                                  SHERIFF OZZIE KNEZOVICH
14                                   Defendants.
15

16          1.        I am an Assistant Attorney General in the Complex Litigation Division of the

17   Office of the Attorney General. In that capacity, I am one of the attorneys representing the

18   Department of Licensing in the above-captioned case. I am at least 18 years of age, competent

19   to testify as a witness, and have personal knowledge of the facts related in this declaration.

20          2.        Attached as Exhibit A is a true and correct copy of the Report of Sheriff Ozzie

21   Knezovich, which Plaintiffs produced as part of their expert disclosures pursuant to Federal

22   Rule 26(a)(2)(B) on December 18, 2019. The Report was marked and referenced in Sheriff

23   Knezovich’s February 4, 2020 deposition as Deposition Exhibit No. 49.

24          3.        Attached as Exhibit B is a true and correct copy of the excerpted transcript of

25   the Sheriff Knezovich’s deposition, which was taken on February 4, 2020.

26

       DECL. OF ZACHARY PEKELIS JONES                   1                ATTORNEY GENERAL OF WASHINGTON
                                                                               800 5th Avenue, Suite 2000
       IN SUPPORT OF DEF. MOT. TO                                               Seattle, WA 98104-3188
       EXCLUDE TESTIMONY OF                                                          (206) 474-7744
       SHERIFF OZZIE KNEZOVICH
       CAUSE NO. 3:19-CV-5106
             Case 3:19-cv-05106-RBL Document 78 Filed 03/10/20 Page 2 of 3




 1          4.      Attached as Exhibit C is a true and correct copy of an article dated January 31,
 2   2019 published online by KHQ News, entitled “Spokane County Sheriff Ozzie Knezovich:
 3   ‘1639 is unconstitutional at the State and Federal level.’” This article was marked and
 4   referenced in Sheriff Knezovich’s deposition as Deposition Exhibit No. 54.
 5          5.      Attached as Exhibit D is a true and correct copy of a set of documents Plaintiffs’
 6   counsel Matthew Albrecht presented to me upon arriving at Sheriff Knezovich’s deposition.
 7   The complete set documents totaled 396 pages and was marked and referenced in Sheriff
 8   Knezovich’s deposition as Deposition Exhibit No. 48.
 9          6.      Attached as Exhibit E is a true and correct copy of the table of contents to the
10   set of documents attached as Exhibit D. The table of contents was marked and referenced in
11   Sheriff Knezovich’s deposition as Deposition Exhibit No. 47.
12          7.      Attached as Exhibit F are excerpts of a true and correct copy of a set of
13   documents that Sheriff Knezovich brought with him in a binder to his deposition. The complete
14   set of documents totaled 115 pages and was marked and referenced in Sheriff Knezovich’s
15   deposition as Deposition Exhibit No. 64.
16          8.      Attached as Exhibit G are excerpts of a true and correct copy of an additional
17   set of documents that Sheriff Knezovich brought with him to his deposition in a separate
18   binder. The complete set of documents totaled 437 pages and was marked and referenced in
19   Sheriff Knezovich’s deposition as Deposition Exhibit No. 65.
20          9.      On March 6, 2020, I emailed Plaintiffs’ counsel regarding deficiencies in their
21   expert disclosures and Sheriff Knezovich’s qualifications and opinions. Specifically, I objected
22   to Plaintiffs’ reliance on Sheriff Knezovich as an expert witness on five grounds: First,
23   Plaintiffs had not timely disclosed all “facts or data considered” by Sheriff Knezovich, Fed. R.
24   Civ. P. 26(a)(2)(B)(ii). Second, Plaintiffs had not produced any communications between the
25   Sheriff and Plaintiffs’ counsel, which are discoverable, see Fed. R. Civ. P. 26(b)(4)(C), and
26   which the Director had specifically requested in discovery. Third, I objected to the Sheriff’s

       DECL. OF ZACHARY PEKELIS JONES                   2               ATTORNEY GENERAL OF WASHINGTON
                                                                              800 5th Avenue, Suite 2000
       IN SUPPORT OF DEF. MOT. TO                                              Seattle, WA 98104-3188
       EXCLUDE TESTIMONY OF                                                         (206) 474-7744
       SHERIFF OZZIE KNEZOVICH
       CAUSE NO. 3:19-CV-5106
             Case 3:19-cv-05106-RBL Document 78 Filed 03/10/20 Page 3 of 3




 1   qualifications because he lacks expertise in the subject matter on which he opines in his report.
 2   Fourth, I objected that the Sheriff’s opinions are not based on sufficient “facts or data,” as
 3   required by Federal Rule of Evidence 702(b). Fifth, I objected that the Sheriff’s opinions are
 4   not based on “reliable principles and methods . . . reliably applied . . . to the facts of the case.”
 5   Fed. R. Evid. 702(c)–(d). I sought to meet and confer telephonically with Plaintiffs’ counsel
 6   regarding my objections. Plaintiffs’ counsel disputed some of my objections by letter but
 7   declined to conduct a telephone conference, taking the position that there is no meet-and-confer
 8   requirement for Daubert motions. Attached as Exhibit H is a true and correct copy of my email
 9   correspondence with Plaintiffs’ counsel.
10           10.     Attached as Exhibit I is a true and correct copy of the Director’s Second Set of
11   Interrogatories and Requests for Production to Plaintiffs Daniel Mitchell and Robin Ball.
12           11.     Attached as Exhibit J is a true and correct copy of an email correspondence
13   between me and Plaintiffs’ counsel Joel Ard on Monday, January 27, 2020.
14           12.     I declare under penalty of perjury under the laws of the State of Washington
15   that the foregoing is true and correct.
16           DATED this 10th day of March 2020.
17

18                                                   /s/ Zachary Pekelis Jones
                                                     ZACHARY PEKELIS JONES
19

20

21

22

23

24

25

26

       DECL. OF ZACHARY PEKELIS JONES                     3                ATTORNEY GENERAL OF WASHINGTON
                                                                                 800 5th Avenue, Suite 2000
       IN SUPPORT OF DEF. MOT. TO                                                 Seattle, WA 98104-3188
       EXCLUDE TESTIMONY OF                                                            (206) 474-7744
       SHERIFF OZZIE KNEZOVICH
       CAUSE NO. 3:19-CV-5106
